DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Declaration under 37 C.F.R. 1.132
2.	The Declaration under 37 CFR 1.132 filed 3/4/2022 is insufficient to overcome the rejection of claims 21-33 based upon 35 U.S.C. 101 and 35 USC 103 as set forth in the last Office action because:  
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of non-obviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of non-obviousness is commensurate in scope with the claims.  See MPEP § 716.
Here the declaration provides merely Opinion testimony regarding the rejections under 35 USC 101 and 35 USC 103, rather than any evidence regarding why the rejections should be overcome and is not being given any weight. See MPEP 716.09. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of a patentable invention fails to outweigh the evidence of a non-patentable invention.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 23-24, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 recites the limitation, “and wherein the first order is executed without a negotiation between the first market participant and the second market participant.”
 The Specification, p. 4, lines 11-17, discloses the following:
“A negotiation module in the ETM may support negotiations between traders. In one embodiment, an indications module transmits orders received by the ETM among the traders based upon filtering criteria established by the traders and/or the ETM. These orders are transmitted among the traders in the form of non-binding indications.    
at least parts of the negotiations are conducted anonymously. “ 
The Specification fails to provide a written description of how the following limitation is accomplished: “wherein the first order is executed without a negotiation between the first market participant and the second market participant.”  The Specification does not indicate that there is an execution of the trade without negotiation but rather that traders can enter into negotiations and that parts of the negotiations are conducted anonymously but the execution of the trade is not anonymous. 
The remaining claims are rejected due to the dependency to claim 23.

5.	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 23-24, 30  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 23: It is unclear how an order is executed without a negotiation between the first and second market participants, rendering the claims indefinite.
The remaining claims are rejected due to the dependency to claim 23

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 21 to illustrate, the limitations of including at least one filter criteria being associated with a first market participant; identify a first order of the plurality of orders within the database as a filtered order based on the at least one filter criteria, the filtered order originating from the first market participant; identify a second order of the plurality of orders from the second market participant that matches the filtered order; and prevent an indication that the identified second order matches the filtered order from being transmitted to the second market participant until a predetermined amount of time elapses and/or a predetermined action occurs., as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging and mitigating risk), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for securities trading and in particular to electronic commerce marketplaces and order 
The mere nominal recitation of a memory, a network connection circuit to communicatively couple with a first computer system of a first market participant and a second computer system of a second market participant; a database including a plurality of orders stored therein; at least one processor configured to implement the claimed functions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a memory including at least one filter criteria stored thereon, the at least one filter criteria being associated with a first market participant,  a network connection circuit to communicatively couple with a first computer system of a first market participant and a second computer system of a second market participant, a database including a plurality of orders stored therein, and  at least one processor configured to implement the claimed functions.  The memory, processor, database and network connection circuit communicatively coupling the first and second market participant computer systems are recited at a high-level or generality (i.e., a generic memory storing filter criteria associated with a first market participant; a database storing a plurality of orders;  at least one generic processor configured to perform the generic computer functions of identifying a first order of the plurality of contracts within the database as a filtered order, identifying a second order from the second market participant that matches the filtered order, and preventing an indication that the identified second order matches the filtered order from being transmitted to the second computer system of the second market participant via the generic network connection circuit) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic memory storing filter criteria associated with a first market participant; a database storing a plurality of orders;  and at least one generic processor configured to perform the generic computer functions of identifying a first order of the plurality of contracts within the database as a filtered order, identifying a second order from the second market participant that matches the filtered order, and preventing an indication that the identified second order matches the filtered order from being transmitted to the second computer system of the second market participant via the generic network connection circuit, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 22-33 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 21-33 is/are ineligible.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

10.	Claim 21-22, 25-26, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram et al. (US 2003/0009411) in view of Claus et al. (US 2007/0027796).
 Re-claim 21: Ram disclose:
a memory including at least one filter criteria stored therein, the at least one filter criteria being associated with a first market participant memory storing trading data (memory functions stores market trading data–[0077]; filtered trading data [0087]; [0266]-[0273]);
a network connection circuit to communicatively couple with a first computer system of a first market participant and a second computer system of a second market participant (network of traders and market participants of secure and high communications channels [0009], The communication channels may be network-based, so that at any instant in time a connection between any trader and a backend system of any market participant may be persistent or intermittent. -[0020]); 
a database including a plurality of orders stored therein (The order/transaction processing subsystem 78 receives orders sent from the front end and records them in the transactions database 80. -[0426]); 
at least one processor (order/transaction processing subsystem- [0425], Fig. 6) configured to: 
identify a first order of the plurality of orders within the database as a filtered order based on the at least one filter criteria, the filtered order originating from the first (The trading data can be electively filtered to display a subset of the trading data, which subset satisfies criteria based at least on one parameter associated with the trading data-[0279]; It will be understood that columns representative of a parameter of the trading data can be arranged automatically based on criteria defined by a trader.-[0273] also, [0272]); 
identify a second order of the plurality of orders from the second market participant that matches the filtered order (The order execution module 94 handles the automated matching of orders entered in the order book 98.  It uses appropriate business rules and matching algorithms to give order the best price possible at time of execution.  It also implements logic for handling orders with associated special parameters…[filtered orders] -[0434]);
 Ram fail to disclose preventing an indication that the identified second order matches the filtered order from being transmitted to the second computer system of the second market participant via the network connection circuit until a predetermined amount of time elapses and/or a predetermined action occurs.
	Claus however, teach a trading platform that facilitates the routing, matching and otherwise processing of trading orders and/order price feeds[0034], including rules for routing matching, processing and filling trading orders [0037], the trading platform may filter trader lists by designating one or more traders in trading system by filtering the trader based on trader information such as account, size, trading history or other suitable attributes of the trader-[0041] and prevent transmission of trading orders to particular traders [second computer system of second market participant via network connection circuit] - [0040], [0044], [0045]; “It should be understood that , just as the trading platform 18 may use trader list 44 to filter the transmission of trading order 24…”-[0046]; and that the trading platform determines that a configurable condition has not been satisfied, the trading platform determines whether a configurable time period (e.g., for allowing the configurable condition to occur) has expired. If trading platform 18 determines at step 514 that the configurable time period has not expired, trading platform 18 may return to step 508. If, however, trading platform 18 determines at step 514 that the configurable time period has expired, the method ends.-see [0078].  Claus also discloses that trader 12 may submit trader preference 42 that the best bid or offer price of a particular trading product must reach a configurable level before trading platform 18 may disclose trading order or use trading order 24 to aggress one or more contra trading orders.[0073], [0066] [and/or until predetermined action occurs].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ram to include preventing an indication that a second order matches the filtered order from being transmitted to a second market participant until a predetermined time period has expired as taught by Claus in order to prevent trades that particular trader 12 believes would by unprofitable, assist traders in managing risks and avoid nuisance-type trades. (Claus [0049]-[0050]).
	Re-claim 22. Ram disclose wherein the at least one filter criteria is received from the first market participant.  filtered trading data [0087]; data can be electively filtered to display a subset of the trading data based on criteria and parameter by any trader [0279]. 

Re-claim 25. Ram disclose wherein the at least one processor is configured to cause a request for acceptance to be sent to the second computer system of the second market participant based on identifying the second order of the plurality of orders from the second market participant matches the filtered order. (order execution matching and acceptance- [0446]).

Re-claim 26. Ram disclose  wherein the at least one processor is configured to: receive a response from the second computer system of the second market participant affirming the request; and cause an indication that the identified second order matches the filtered order to be transmitted to the second computer system of the second market participant via the network connection circuit based on the response received from the second computer system of the second market participant affirming the request.  (order execution matching and acceptance- [0446]).

Re-claim 29. Claus, not Ram, disclose wherein the at least one processor is configured to transmit the indication that the identified second order matches the filtered order to the second computer system of the second market participant via the network connection circuit after the predetermined amount of time elapses and/or the predetermined action occurs.  (trading platform grants privileges to market makers identified as first level market maker and proceeds with the trade execution-see [0030]-[0031], [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ram to include .

11.	Claims 23-24, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Claus as applied to claim 21 above, and further in view of Ford (US Pub. No 2009/0018945).
In view of the 35 USC §112 1st and 2nd rejections above, the Examiner is interpreting ““wherein the first order is executed without a negotiation between the first market participant and the second market participant.” as -- pricing shares of stock traded between anonymous parties without requiring pricing negotiations between the parties.--
	
	Re-claim 23. Ram in view of Claus disclose wherein the predetermined action is execution of a trade that fulfills at least a portion of the first order as described in claim 21 above. 
Ram fail to disclose wherein the first order is executed without a negotiation between the first market participant and the second market participant.  Ford however, teaches the present invention relates to systems and methods for pricing shares of stock traded between anonymous parties without requiring pricing negotiations between the parties ¶[0009] and  a user confirming a trade and the ETM subsequently executing the trade in ¶¶ [0082-0084].  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ram to execution of a trade without pricing 
Re-claim 24.  Ram fail to disclose wherein the first order is executed without negotiation between the first market participant and the second market participant based on a standard pricing mechanism.  Ford however, teaches the present invention relates to systems and methods for pricing shares of stock traded between anonymous parties without requiring pricing negotiations between the parties ¶[0009] and  a user confirming a trade and the ETM subsequently executing the trade in ¶¶ [0082-0084].  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ram to execution of a trade without pricing negotiations between the parties as taught by Ford in order to minimize intervention by trading parties and facilitate the confidential and anonymous discovery of a qualified counterparty for an order.
Re-claim 30. Claus disclose wherein the predetermined action includes receiving an indication to proceed with the trade from the second computer system of the second market participant and/or based on the trade executing. (trading platform grants privileges to market makers identified as first level market maker and proceeds with the trade execution-see [0030]-[0031], [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ram to include predetermined action includes an indication to .
	
12.	Claims 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ram in view of Claus as applied to claim 26 above, and further in view Waelbroeck et al. (US 7428506).
	Re-claim 27. Ram fails to disclose wherein the indication that the identified second order matches the filtered order transmitted to the second computer system of the second market participant includes misleading information.  Waelbroeck disclose that it is old and well known that displayed orders can be easily manipulated, for example, to indicate excess buying interest when sellers are in fact abundant. In addition, non-validated misinformation is often created and disseminated by unscrupulous market participants to manipulate market prices. Voluntarily disseminated trading interests can be false or misleading-(col. 2 lines 5-20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ram to include disseminating false or misleading trading interests as taught by Waelbroeck in order to manipulate market prices.
	
		
	Response to Arguments

13.	In response to the cancellation of claims 2-20, the Examiner withdraws the 35 U.S.C. § 112 rejections, however, there is a new 112(a) rejection based on the newly added claims.


Conclusion
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694